DETAILEDD ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a “[m]ethod for handling a coating material….”
Group II, claim(s) 16, drawn to “A method of use of a coating material….”
Group III, claim(s) 17 & 18, drawn to a “[h]andling device for applying a coating material….”
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of marking a coating material, uploading information related to the coating material to a cloud-based server, and retrieving the information upon detecting the marking, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g. CN 102542469 A or CN 105136595 A, in view of Applicant’s admitted state of the prior art.
The principles of unity of invention are used to determine the types and claimed subject matter and the combinations of claims to different categories of invention that are permitted to be included in a single national stage patent application. The basic principle is that an application should relate to only one invention or, if there is more than one invention, that Applicant would have a right to include in a single application only those inventions which are so linked as to form a single general inventive concept. See MPEP §1893.03(d). Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept. Lack of unity of invention may be directly evident “a priori,” i.e., before considering the claims in relation to any prior art, or may only become apparent “a posteriori,” i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art. This method for determining whether unity of invention exists is intended to be applied even before the commencement of the international search. Where a search of the prior art is made, an initial determination of unity of invention, based on the assumption that the claims avoid the prior art, may be reconsidered on the basis of the results of the search of the prior art. See MPEP §1850(II).
According to Applicant’s description of the prior art: “…the prior art purposes not only to provide the marking of…coating material, with information for clearly identifying the [coating material], but processing data are additionally stored therewith…and can be read out on processing of the [coating material], in particular on application of the coating material, and provided to a processing machine for adjusting the processing parameters. See spec. [0006]. Consequently, as the marking, storing of information, and information retrieval upon detection of the mark are known in the art, it is the Primary Examiner’s position that the 
Both CN ‘469 and CN ‘595 teach the marking of a workpiece with, e.g. a barcode and/or RFID, storing information associated with this marking on a cloud-based platform, and retrieving the information upon detection (e.g. scanning) of the marking. See CN ‘469 [0026-0031] and CN ‘595 [0010; 0020-0028; 0032-0034; and 0048].
Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a cloud-based server to store the information associated with the marked coating material. One of ordinary skill in the art would have been motivated to do so based on the teachings of CN ‘469 and/or CN ‘595 which demonstrate that the uploading, storage, and retrieval of such information utilizing a cloud-based server is known in the art. 
  Unity of invention is thus lacking a posteriori.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
18 January 2022